Citation Nr: 0204711	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  95-38 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
dislocated left shoulder, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for neurologic 
impairment of the left upper extremity as secondary to the 
service-connected residuals of dislocated left shoulder, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to March 
1982.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 1995 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, 
which confirmed and continued the 20 percent rating for post-
operative residuals of a left shoulder dislocation.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in July 1996, a 
transcript of which is of record.

This case was previously before the Board in August 2000, at 
which time it was remanded for additional development, to 
include new VA medical examinations of the left shoulder.  
Since such examinations were conducted in January 2001, the 
Board finds that the RO substantially complied with the prior 
remand directives.  Accordingly, a new remand is not required 
in order to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998). 

As an additional matter, the Board notes that by a December 
2001 rating decision and concurrent Supplemental Statement of 
the Case, the RO assigned a separate 20 percent rating for 
tremor, left upper extremity, as secondary to the service-
connected disability of residuals, dislocated left shoulder.  
The RO also confirmed and continued the 20 percent rating for 
the non-neurologic residuals of the left shoulder 
dislocation.  



FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The veteran is right hand dominant.

3.  The veteran's residuals of a left shoulder dislocation is 
manifest by pain, limitation of motion, recurrent 
dislocations, and guarding of movement.  However, the medical 
evidence does not show that he has motion limited to 25 
degrees from the side, nor fibrous union or nonunion of the 
humerus (a false, flail joint), nor loss of head of the 
humerus (flail shoulder).

4.  The neurologic impairment caused by the veteran's 
residuals of left shoulder dislocation is not manifest by 
moderate to severe incomplete paralysis, nor complete 
paralysis of the left upper extremity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a dislocated left shoulder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5200-5203 (2001); 66 Fed. Reg. 45,620-4,5632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

2.  The criteria for a rating in excess of 20 percent for 
neurologic impairment of the left upper extremity as 
secondary to the service-connected residuals of a dislocated 
left shoulder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.121a, Diagnostic Code 8599-8510 (2001); 
66 Fed. Reg. 45,620-4,5632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

As an initial matter, the Board finds that VA's duties have 
been fulfilled in the instant case.  Here, the RO accorded 
the veteran multiple examinations in relation to this claim, 
and he has not indicated that the disability has increased in 
severity since the last examination.  In addition, the RO 
advised the veteran of the evidence necessary to substantiate 
his claim, including the applicable criteria for a higher 
disability rating, by the Statement of the Case and the 
various Supplemental Statements of the Case.  Further, the RO 
addressed the applicability of the VCAA, to include the 
revised regulatory provisions of 38 C.F.R. § 3.159, in the 
December 2001 Supplemental Statement of the Case.  Moreover, 
it does not appear that the veteran has identified any 
pertinent evidence that has not been obtained or requested by 
the RO.  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. 
§ 3.159, and that no additional assistance to the veteran is 
required based on the facts of the instant case.


Background.  The veteran's service medical records reflect 
that he was discharged from service because of a left 
shoulder disorder.  A February 1982 Physical Evaluation Board 
report diagnosed the disability as acute left (minor) 
shoulder injury with resultant left shoulder subluxation and 
history of surgical repair to correct previous left shoulder 
dislocation; existed prior to service (EPTS) with service 
aggravation; EPTS factor not ascertainable.  

The veteran's service medical records also reflect that he 
was right handed, as noted on a January 1982 Report of 
Medical History.

Service connection was established for residuals of a left 
shoulder dislocation by an October 1982 rating decision.  
This decision noted that the veteran sustained an injury to 
his left shoulder in 1980 and underwent a Putti-Platt 
surgical repair for recurring dislocations in April 1981.  It 
was further noted that an orthopedic examination in September 
1981 showed no evidence of any left shoulder disability, and 
the veteran was admitted into the military.  Thereafter, he 
sustained an additional injury dislocating the left shoulder 
in January 1982, and was discharged from active service 
because of recurrent dislocations of the left shoulder.  
Since no disability of the left shoulder was shown just prior 
to entrance into active duty, service connection by way of 
aggravation was conceded, with no EPTS factor.  An initial 
rating of 20 percent was assigned pursuant to Diagnostic Code 
5202, effective March 11, 1982.

The record reflects that the veteran has undergone several 
post-service operations on his left shoulder, to include 
Bankhart reconstruction in September 1982; inferior capsular 
shift procedure in May 1983; and anterior acromioplasty in 
December 1984.

The veteran initiated his current increased rating claim by a 
December 1994 statement in which he reported increasing 
problems with his service-connected left shoulder.  Various 
VA medical records were subsequently added to the file, 
including examination reports, which cover a period from 1995 
to 2001.

X-rays taken of the left shoulder in February 1995 resulted 
in an impression of no fracture or dislocation.

The veteran underwent a VA joints examination in March 1995.  
At this examination, he reported that he had pain on a daily 
basis; difficulty with motion, including very little overhead 
activity that he could do spontaneously; left upper extremity 
tremors; and decreased sensation in his fingers.

On examination of the left shoulder, it was noted that the 
veteran's surgical incisions were well-healed.  However, his 
shoulder was found to be tender to palpation over the 
supraspinatus tendon as well as the acromioclavicular joints.  
Range of motion was as follows: active elevation and active 
abduction to 90 degrees; passive forward elevation to 155 
degrees; external rotation of 45 degrees on the left, 
compared to 80 degrees on the right.  In addition, it was 
stated that he had internal rotation to L1 on the left, 
versus T5 on the right.  Further, strength to abduction and 
external rotation was found to be decreased as compared to 
the right side.  The veteran's biceps, triceps, and 
brachioradialis reflexes were found to be 2/4.  Nevertheless, 
muscle strength was found to be 5/5 in all major muscle 
groups distal to his shoulder in the left upper extremity.  
Moreover, he was found to have intact two point sensation in 
his left hand, although subjectively he reported that the 
sensation was not as good as in the right upper extremity.  
It was also stated that radiographs conducted in February 
showed the screw in place from the veteran's modified Bristow 
procedure as well as mild degenerative changes of the 
shoulder.

Based on the foregoing, the examiner's assessment was status 
post traumatic dislocation of the left shoulder with evidence 
of shoulder pain and decreased active range of motion, which 
was consistent with a new rotator cuff tear.  In addition, 
the veteran had evidence of left upper extremity tremors, 
which the examiner found to be consistent with neurological 
sequelae of his chronic pain situation.  Further, it was 
noted that the veteran had subjective decreased sensation in 
his fingers, but that it was not clearly evidenced upon two 
point testing.

A May 1995 MRI report of the left shoulder found that the 
veteran had postoperative changes and artifact, hillsack's 
deformity of the humerus, deficiency of the anterior labrum 
and blunting of the posterior labrum, and interior acromial 
spur.

In July 1995, the veteran underwent the removal of a left 
shoulder coracoid crew and diagnostic left shoulder 
arthroscopy.  At the time of this procedure, the veteran 
complained of significant pain and tenderness with palpation 
over his coracoid process of the left shoulder, as well as 
pain with active range of motion.  His operative diagnosis 
was painful hardware of the left shoulder, and pain secondary 
to posterior instability.

At the July 1996 personal hearing, it was contended that the 
veteran's left shoulder warranted a higher rating than 20 
percent.  It was also noted that he had had surgery in July 
1995, and that no examination for disability evaluation 
purposes had been performed since the surgery.  The veteran 
testified that prior to the July 1995 surgery, he experienced 
continuing deterioration and limitation of motion of the left 
shoulder, a severe sparking pain that occurred on a daily 
basis, continuously worse tremors, recurrent dislocations, 
and guarding of movement to avoid further dislocations.  He 
testified that the July 1995 surgery helped in that he could 
tell the screw was removed from the shoulder, so he no longer 
felt it, and he no longer had the terrible grinding that had 
been present.  Otherwise, his symptoms were unchanged.  He 
continued to experience limitation of motion, pain, and 
tremors.  Further, he testified that he had no finger 
dexterity in his left hand; his control was gone.  In 
addition, he testified that his shoulder had dislocated 5 to 
6 times since the surgery, and that he continued to guard his 
movements to prevent further dislocations.

The veteran subsequently underwent a new VA joints 
examination in October 1999, as well as a peripheral nerves 
examination.  

At the joints examination, the veteran reported that he 
continued to have shoulder pain, with his average pain being 
a 4 on a scale of 1/10, and an 8 during flare-ups.  He also 
reported that changes in weather and increased activity made 
his pain worse.  Examination of the left shoulder revealed a 
well-healed incision on the anterior and posterior aspects of 
the shoulder.  Range of motion was as follows: 90 degrees of 
forward flexion, and abduction; 20 degrees of external 
rotation; and internal rotation limited to the sacrum.  
However, it was noted that all movements were with pain at 
the extremes.  Additionally, the veteran was found to have 
some weakness of the rotator cuff musculature of his 
supraspinatus and his subscap.  He was also found to have 
general tenderness along his entire shoulder musculature, 
including his deltoid.  Nevertheless, he had normal sensory 
distribution and motor function along his axillary, median, 
ulnar and radial nerves.  Following examination of the 
veteran, the examiner stated in the assessment section that 
the veteran's three prior left shoulder surgeries had solved 
his instability problem, but that it had decreased his range 
of motion, and he had continued pain.

At the peripheral nerves examination, it was noted that on 
neurologic evaluation the veteran was having a constant 
tremor of the left hand throughout the interview.  Motor 
examination noted, in part, that the veteran had a surgical 
scar at the level of the left shoulder with some atrophy of 
the deltoid muscles.  Strength was 4+/5 in the left upper 
extremity.  Sensory examination was normal to light touch, 
pinprick, vibration and position-sense.  He was also found to 
have normal coordination regarding finger-to-finger, finger-
to-nose on the right.  Nevertheless, his left upper extremity 
had severe dysmetria secondary to the tremor.  It was noted 
that he had a constant tremor of the left upper extremity, 
with cogwheeling of the wrist.  It was further noted that the 
tremors got worse with intentional posturing.  Based on the 
foregoing, the examiner's impressions included left upper 
extremity tremors of unknown etiology, made worse with rest 
and stress.  However, the examiner opined that the tremors 
might possibly be caused by a benign essential tremor or by a 
Parkinson's-like syndrome.  The examiner also opined that the 
veteran's tremors could be evidence of probable simple 
seizure disorder, and that the tremors were "really 
disabling" the veteran.

Following the Board's August 2000 remand, the veteran 
underwent new VA joints and peripheral nerves examinations in 
January 2001.

At the joints examination, range of motion of the left 
shoulder was found to be as follows: active forward flexion 
of 115 degrees; passive forward flexion of 140 degrees; 
external rotation to 60 degrees; and internal rotation to 45 
degrees.  The veteran's left deltoid and triceps muscles were 
found to be 4/5 on strength testing, while his biceps, wrist 
extension, and grip strength were found to be 5/5.  Further, 
it was noted that he had marked weakness with forward 
flexion, anything above 90 degrees.  He also had weakness of 
internal and external rotation.  Nevertheless, the examiner 
noted that he was able to subluxate the veteran's shoulder 
both anteriorly and posteriorly.  In addition, the veteran 
was found to have a positive apprehension sign with external 
rotation of the shoulder.  

Based on the foregoing, the examiner's assessment was history 
of left shoulder dislocation with recurrent instability 
despite multiple surgical stabilization procedures.  The 
examiner further noted that the veteran had weak rotator 
cuff, as well as deltoid muscles, especially with any 
attempted overhead activity.  Still, his hand was able to 
function very well with the elbow at the side.  Nevertheless, 
it was emphasized that he was very weak with overhead, and 
was basically unable to do any overhead activity with his 
left arm.  Moreover, it was noted that he had increased 
fatigability in his left upper extremity which was also 
exacerbated by his Parkinson's.  Additionally, he had a 
marked decreased range of motion of his left upper extremity, 
secondary to his instability and multiple surgeries.  He also 
had residual pain in his left shoulder.  Specifically, he had 
a moderate amount of baseline pain, which was exacerbated by 
any attempt of overhead use of his left upper extremity.  The 
examiner made a further assessment of Parkinson's with tremor 
of the left upper extremity, which seemed to exacerbate the 
veteran's pre-existing left shoulder pain and fatigability.

At the peripheral nerves examination, it was noted that the 
veteran was having constant tremors during the whole 
interview, mainly in the left hand and also head tremors.  
Motor examination showed normal muscle bulk, tone, and 
strength throughout, with the exception of the left arm that 
showed some atrophy, mainly in the deltoids, and some 
weakness at about 4-/5 proximally and 4/5 distally.  Sensory 
examination was found to be normal to light touch, pin prick, 
and vibration.  Coordination was normal to finger-to-finger, 
finger-to-nose, and heel-to-shin testing on the right.  On 
the left, he had severe dysmetria.  He was also found to have 
a constant tremor of the left upper extremity that became 
worse with posture.  In addition, he had moderate to severe 
cogwheeling at the level of the wrist, and mild cogwheeling 
at the left elbow.  Muscle stretch reflexes were found to be 
1+ throughout.  Plantar responses were flexor bilaterally.  
Further, gait was found to be normal to casual gait, tandem 
gait, heel and toe gait.  Based on the foregoing, the 
examiner's impression was left upper extremity weakness, 
which he believed was mainly due to the injury he sustained 
to his left shoulder.  Also, the examiner opined that the 
tremor seemed to be a combination of either essential tremor 
or Parkinson's disease, noting that the veteran had been 
diagnosed with Parkinson's, as well as the treatment he had 
received therefor.  

In a December 2001 rating decision and concurrent 
Supplemental Statement of the Case, the RO confirmed and 
continued the 20 percent rating for the veteran's residuals 
of a left shoulder dislocation pursuant to Diagnostic Code 
5201.  The RO also assigned a separate rating of 20 percent 
for mild, incomplete neurological deficits of the left upper 
extremity associated with residuals, dislocated left 
shoulder, pursuant to Diagnostic Code 8599-8510, effective 
December 12, 1994.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under Diagnostic Codes 5200 
through 5203.  A distinction is made between major (dominant) 
and minor musculoskeletal groups for rating purposes.  The 
Board acknowledges that the veteran contended at his personal 
hearing that he was ambidextrous prior to his in-service 
injury.  However, as noted above, the veteran's service 
medical records reflect that he is right handed.  Thus, his 
left shoulder is his minor upper extremity.

Under Diagnostic Code 5200, a 20 percent rating is warranted 
for favorable ankylosis of the scapulohumeral articulation of 
the minor upper extremity.  Ankylosis is considered to be 
favorable when abduction is possible to 60 degrees and the 
individual can reach his or her mouth and head.  Ankylosis of 
the scapulohumeral articulation of the minor upper extremity 
which is intermediate between favorable and unfavorable 
ankylosis warrants a 30 percent evaluation.  A 40 percent 
evaluation requires unfavorable ankylosis.  Ankylosis is 
considered to be unfavorable when abduction is limited to 25 
degrees from the side.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5201, a 20 percent rating is warranted 
for limitation of motion of the minor arm when motion is only 
possible to the shoulder level or to midway between the side 
and shoulder level.  A 30 percent rating requires that motion 
be limited to 25 degrees from the side.  38 C.F.R. § 4.71a.  

The average range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5202, a 20 percent rating is warranted 
for malunion of the humerus of the minor upper extremity with 
either moderate or marked deformity.  A 20 percent rating is 
also warranted for frequent or infrequent episodes of 
dislocation of the scapulohumeral joint of the minor upper 
extremity with guarding of movement only at the shoulder 
level or with guarding of all arm movements.  A 40 percent 
rating is warranted for fibrous union of the humerus.  A 50 
percent rating requires nonunion of the humerus (a false, 
flail joint).  An 70 percent rating is assigned when there is 
loss of head of the humerus (flail shoulder).  38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5203, malunion of the clavicle or 
scapula, or nonunion without loose movement, warrants a 10 
percent evaluation.  A 20 percent rating requires nonunion 
with loose movement or dislocation.  These disabilities may 
also be rated on the basis of impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a.

The RO has evaluated the neurologic impairment of the 
veteran's left upper extremity, to include tremor, pursuant 
to Diagnostic Code 8599-8510.  (A hyphenated diagnostic code 
is used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned.).

Under Diagnostic Code 8510, incomplete paralysis of the upper 
radicular group (C5-6) of nerves, is rated 20 percent 
disabling.  Moderate incomplete paralysis of such nerves on 
the minor side is rated 30 percent disabling.  Severe 
incomplete paralysis of the upper radicular group on the 
minor side is rated 40 percent disabling.  Complete paralysis 
warrants a 70 percent rating.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 20 percent for residuals of a left 
shoulder dislocation, as well as for a rating in excess of 20 
percent for neurologic impairment of the left upper extremity 
as secondary to the left shoulder disorder.

Initially, the Board finds that while the RO noted the 
criteria for Diagnostic Codes 5200 and 5203 in the July 1995 
Statement of the Case, the record reflects that these Codes 
are not applicable in the instant case.  There is no 
competent medical evidence that the veteran's service-
connected left shoulder disability is manifest by ankylosis, 
nor malunion or nonunion of the clavicle or scapula.  
Further, Diagnostic Code 5203 does not provide for a rating 
in excess of 20 percent.

With respect to the service-connected residuals of a left 
shoulder dislocation, the Board acknowledges that the 
veteran's left shoulder is manifest by pain, limitation of 
motion, recurrent dislocations, and guarding of movement.  
However, the objective medical evidence does not show that 
the impairment caused by the service-connected disability is 
of such severity to warrant a rating in excess of 20 percent.

The medical evidence, as well as the veteran's hearing 
testimony, reflects that there is limited shoulder motion, 
and that overhead activity is not possible, due to the 
weakness and pain caused by the service-connected disability.  
In short, the record reflects that motion is only possible to 
the shoulder level, or midway between the side and shoulder 
level, which corresponds to the current rating of 20 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  However, even 
when taking into consideration the veteran's complaints of 
pain, the evidence does not support a finding that the 
veteran meets or nearly approximates the criteria for the 
next higher rating of 30 percent.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59.  

As noted above, the March 1995 VA joints examination showed 
active elevation and active abduction to 90 degrees; passive 
forward elevation to 155 degrees; external rotation of 45 
degrees on the left, compared to 80 degrees on the right.  In 
addition, it was stated that he had internal rotation to L1 
on the left, versus T5 on the right.  On the subsequent VA 
joints examination conducted in October 1999, range of motion 
was as follows: 90 degrees of forward flexion, and abduction; 
20 degrees of external rotation; and internal rotation 
limited to the sacrum.  Further, the January 2001 VA joints 
examination showed active forward flexion of 115 degrees; 
passive forward flexion of 140 degrees; external rotation to 
60 degrees; and internal rotation to 45 degrees.  Granted, 
there were findings of pain and weakness associated with 
these range of motion findings.  Nevertheless, these findings 
do not meet or nearly approximate a finding that left 
shoulder motion is limited to 25 degrees from the side, even 
when taking into consideration the veteran's complaints of 
left shoulder pain.  The October 1999 examiner, for example, 
noted that the veteran had pain at the extremes (emphasis 
added) of motion.  As noted above, while weakness , pain and 
instability clearly interfere with and apparently prevent any 
type of function overhead, there is no medical evidence to 
show that pain, pain on movement (to include flare-ups of 
pain), weakness, fatigue or incoordination results in 
additional functional limitation to a degree (e.g., 
additional limitation of motion of the shoulder to 25 degrees 
from the side) that would support a rating in excess of 20 
percent under the cited range of motion code.  It is 
pertinent to point out that, when considering such findings 
as weakness, the veteran is in receipt of an additional 20 
percent rating based on neurological impairment.  In any 
event, the criteria for the next higher rating of 30 percent 
under Diagnostic Code 5201 are not met.

Regarding Diagnostic Code 5202, the Board notes that the 
medical records, as well as the veteran's hearing testimony, 
reflects that he has recurrent dislocations of the left 
shoulder and guarding of all arm movements in order to 
prevent further dislocations.  In addition, the Board notes 
that the May 1995 MRI report noted, in part, hillsack's 
deformity of the humerus, which reflects moderate to marked 
deformity.  These findings correspond to the current rating 
of 20 percent under Diagnostic Code 5202.  However, a 
thorough review of all competent medical evidence on file 
does not show that the veteran's left shoulder residuals are 
manifest by fibrous union of the humerus, nonunion of the 
humerus (a false, flail joint), or loss of head of the 
humerus (flail shoulder).  Consequently, the veteran does not 
meet or nearly approximate the criteria for a rating in 
excess of 20 percent under Diagnostic Code 5202.

In regard to the left upper extremity neurologic impairment 
attributable to the veteran's service-connected residuals of 
a left shoulder dislocation, the Board finds that this 
disability is not manifest by moderate to severe incomplete 
paralysis, nor complete paralysis of the left upper 
extremity.  Although the veteran has decreased strength and 
ability of the left upper extremity, this reflects no more 
than incomplete paralysis, which is adequately compensated by 
the current rating of 20 percent.  For example, the March 
1995 VA joints examination noted that the veteran's biceps, 
triceps, and brachioradialis reflexes were found to be 2/4, 
but that muscle strength was 5/5 in all major muscle groups 
distal to his shoulder in the left upper extremity.  
Moreover, he was found to have intact two point sensation in 
his left hand, even though subjectively he reported that the 
sensation was not as good as in the right upper extremity.  

The Board acknowledges that both the October 1999 and January 
2001 VA peripheral nerves examinations showed findings of 
severe dysmetria secondary to the tremor, and cogwheeling of 
the left wrist.  The January 2001 examination also noted 
cogwheeling of the left elbow.  The latter neurological 
examiner attributed the veteran's left upper extremity 
weakness to the service-connected injury, whereas the tremor 
was attributed to nonservice-connected Parkinson's disease.  
Thereafter, the RO awarded a separate 20 percent rating for 
neurological impairment secondary to the in-service trauma.  
In addressing the question of whether the neurological 
impairment supports a rating in excess of 20 percent, the 
Board notes that, aside from the apparent significant tremor 
that was attributed to Parkinson's disease by the most recent 
neurological examiner, the October 1999 VA joints examination 
found that the veteran had normal sensory distribution and 
motor function along his axillary, median, ulnar and radial 
nerves.  The concurrent peripheral nerves examination found 
that strength was 4+/5 in the left upper extremity, and that 
sensory examination was normal to light touch, pinprick, 
vibration and position-sense.  On the subsequent January 2001 
VA peripheral nerves examination, it was indicated that 
strength testing was about 4-/5 proximally and 4/5 distally.  
Sensory examination was found to be normal to light touch, 
pin prick, and vibration.  Muscle stretch reflexes were found 
to be 1+ throughout.  These latter findings are in the normal 
to mildly disabling range.  Upon consideration of the 
pertinent abnormal neurological findings in toto, the Board 
finds that the veteran does not meet or nearly approximate 
the criteria for a rating in excess of 20 percent under 
38 C.F.R. § 4.124a, Diagnostic Code 8510.  It is again 
pertinent to note that the veteran is currently in receipt of 
two separate 20 percent ratings for his orthopedic and 
neurological residuals of a left shoulder injury, for a 
combined 40 percent rating. 

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his service-connected 
residuals of a dislocated left shoulder, nor a rating in 
excess of 20 percent for his left upper extremity neurologic 
impairment.  Thus, the Board concludes that the preponderance 
of the evidence is against both of these claims, and they 
must be denied.  In making these determinations, the Board 
took into consideration the requirements of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, and has determined that they do not 
permit a schedular rating in excess of 20 percent for either 
left shoulder disability.  These regulations are applicable 
in the instant case because the veteran has reported that his 
left shoulder is manifest by pain and resulting functional 
impairment.  Despite these subjective complaints, the record 
does not contain objective evidence by which it can be 
factually ascertained that there is or would be any 
functional impairment attributable to the veteran's 
complaints of left shoulder pain which would warrant a 
schedular rating in excess of the respective 20 percent 
evaluations currently in effect.

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).










ORDER

Entitlement to an increased rating for residuals of a 
dislocated left shoulder, currently evaluated as 20 percent 
disabling, is denied.

Entitlement to an increased rating for neurologic impairment 
of the left upper extremity as secondary to the service-
connected residuals of dislocated left shoulder, currently 
evaluated as 20 percent disabling, is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

